RESOLUCIÓN
Informes recientes de la Oficina del Contralor de Puerto Rico han revelado una serie de irregularidades en los pro-cesos de subastas de la Rama Judicial que hacen necesario ejercer nuestro poder constitucional de reglamentación. Al respecto, la Oficina del Contralor de Puerto Rico emitió el Informe de Auditoría DA-12-52 de 19 de marzo de 2012 (Informe I) en el que detalló varios hallazgos relacionados con un contrato otorgado entre la Oficina de Administra-ción de los Tribunales (OAT) y una corporación privada para el arrendamiento de los edificios donde ubican las ofi-cinas de la O AT y del Tribunal de Apelaciones (TA). Los cinco hallazgos, clasificados como principales, son alarmantes. Según el Informe de Auditoría DA-12-52 de 19 de marzo de 2012, Unidad 2300, Auditoría 12837 (In *57forme I), un hallazgo se clasifica como principal cuando incluye “desviaciones de disposiciones sobre las operacio-nes de la unidad auditada que tienen un efecto material, tanto en el aspecto cuantitativo como en el cualitativo”. Informe de Auditoría DA-12-52 de 19 de marzo de 2012, Unidad 2300, Auditoría 12837, pág. 11.
Los cinco hallazgos principales que menciona el Informe I son los siguientes:
Hallazgo 1 — Precontrato de arrendamiento de locales para el uso de la Rama Judicial otorgado a una corporación privada sin cumplir con el proceso de subasta, según requerido por regla-mento, y contrato relacionado con dicho arrendamiento otor-gado sin proteger los intereses de la OAT. Informe de Auditoría, supra, pág. 12.
Hallazgo 2 — Cánones estipulados en el contrato de arrenda-miento de los edificios de la OAT y del TA que exceden las can-tidades razonables que se pagan en el mercado. íd., pág. 25.(1)
Hallazgo 3 — Penalidades no impuestas a la Corporación por la entrega tardía del edificio para uso de la OAT. íd., pág. 30.(2)
Hallazgo 4 — Posibles conflictos de intereses de un funcionario de la Rama Judicial y un empleado de la firma de ingenieros a cargo de la Oficina de Inspección que representaba a la OAT en la construcción de los edificios. íd., pág. 32.(3)
Hallazgo 5 — ^Incumplimiento de disposiciones de la Ley Núm. 18 y del Reglamento Núm. 33 relacionadas con el registro de los contratos en la Oficina del Contralor de Puerto Rico. íd., pág. 36.(4)
*58Por su parte, en el Informe de Auditoría DA-12-53 de 19 de marzo de 2012, Unidad 2300, Auditoría 13029, emitido por la Oficina del Contralor de Puerto Rico (Informe II) se identificaron varios hallazgos relacionados con un contrato de arrendamiento de los edificios para las Salas de Rela-ciones de Familia y de Asuntos de Menores de Bayamón (SRFM) con una corporación privada. Los seis hallazgos clasificados como principales en el Informe II se enumeran a continuación:
Hallazgo 1 — Posibles situaciones irregulares en el arrenda-miento de los edificios de las salas de Relaciones de Familia y de Asuntos de Menores de Bayamón, y de estacionamientos. Informe de Auditoría DA-12-53 de 19 de marzo de 2012, Uni-dad 2300, Auditoría 13029, pág. 15.(5)
Hallazgo 2 — Cánones estipulados en el contrato de arrenda-miento del edificio de estacionamientos de las SRFM que ex-ceden cantidades razonables que se pagan en el mercado. Id., pág. 29.(6)
Hallazgo 3 — Deficiencias relacionadas con el Contrato de Arrendamiento en el Registro de la Propiedad y la inscripción de este. íd., pág. 33.(7)
Hallazgo 4 — Deficiencias relacionadas con la construcción y el arrendamiento de un edificio para el Departamento de Justi-cia dentro de los terrenos cedidos en arrendamiento a la OAT. íd., pág. 35.
Hallazgo 5• — Posible conflicto de intereses del Ingeniero a cargo de la Oficina de Inspección que representaba a la OAT *59en la construcción de los edificios de las SRFM y de estacionamientos. íd., pág. 38.
Hallazgo 6 — Deficiencias relacionadas con las actas de las re-uniones realizadas durante el proceso de construcción de los edificios de las SRFM y de estacionamientos. íd., pág. 40.
De los Informes I y II se desprende que la entonces Directora Administrativa de los Tribunales hizo unos comen-tarios en contestación a los hallazgos contenidos en ellos. No obstante, luego de evaluar todos los comentarios y ex-plicaciones al efecto, la Oficina del Contralor sostuvo cada uno de los hallazgos vertidos en los informes.
Ambos informes revelan que las operaciones investiga-das no se realizaron de acuerdo con la ley y la reglamenta-ción aplicables. Informe de Auditoría DA-12-52, pág. 6; In-forme de Auditoría DA-12-53, pág. 7. Por ello, los informes se refirieron al Secretario de Justicia para que este consi-derara los hallazgos allí descritos y tomara las medidas correspondientes. En atención a los hallazgos y observacio-nes que señalan los Informes de la Oficina del Contralor, es necesario aprobar un nuevo reglamento para dirigir los procesos de subastas en los tribunales.
La Constitución de Puerto Rico establece que el Tribunal Supremo ejercerá el Poder Judicial. Art. V, Sec. 1, Const. PR, LPRA, Tomo 1. Además, dispone que será el Tribunal Supremo quien adopte las reglas para la adminis-tración de los tribunales y que el Juez Presidente dirigirá la administración de estos. Art. V, Sec. 7, Const. PR, supra.
La Comisión de la Rama Judicial de la Convención Constituyente estableció que la intención de esas cláusulas constitucionales era “traspas[ar] al Tribunal Supremo la facultad de administrar los tribunales de justicia de Puerto Rico [...]”. 4 Diario de Sesiones de la Convención Constitu-yente 2613 (ed. Conmemorativa 2003). Es decir, que “cons-titucionalmente es el Pleno del Tribunal Supremo el que formula, de entenderlo necesario, el cuerpo de reglas admi-nistrativas de toda la Rama Judicial”. In re Aprob. Rs. y Com. Esp. Ind., 184 DPR 575, 582 (2012). Por su parte, al *60Juez Presidente se le delegó “el poder de ejecutar las reglas adoptadas por el Pleno del Tribunal Supremo en cuanto a la administración de los tribunales” (énfasis en el original) id., con la ayuda de un Director Administrativo que el pro-pio Juez Presidente escoge. Véase, además, Art. V, Sec. 7, supra. Así se evita una concentración excesiva de poder en una sola figura.
De esta manera, la Constitución creó un esquema de doble delegación de poder mediante el cual el Tribunal Supremo establece la política pública para administrar la Rama Judicial a través del poder de reglamentación que le otorga la Constitución, y el Juez Presidente la ejecuta. Si-guiendo ese esquema, en innumerables ocasiones el Tribunal en pleno ha ejercido su poder de reglamentación y ha aprobado reglamentos para la administración de la Rama Judicial. In re Aprob. Rs. y Com. Esp. Ind., supra, pág. 577. Véanse, por ejemplo: Reglas de Disciplina Judicial, 4 LPRA Ap. XV-B; Reglas de Administración del Sistema de Personal de la Rama Judicial, 4 LPRA Ap. XII; Reglamento de la Administración del Sistema de Personal de la Rama Judicial (1974), 4 LPRAAp. XIII; Reglas para la Adminis-tración del Tribunal de Primera Instancia de Puerto Rico (1999), 4 LPRAAp. II-B.
Ciertamente, la facultad de dirigir el proceso para adju-dicar subastas recae sobre la Jueza Presidenta como parte de sus poderes de administración. Sin embargo, el Tribunal Supremo en pleno posee la autoridad para aprobar re-glas que guíen el proceso administrativo de subastas en los tribunales. Ninguna ley puede alterar esto. Por ello, se en-comienda al Secretariado de la Conferencia Judicial que prepare y someta a este Tribunal, dentro de un período de seis meses, un borrador de un nuevo reglamento de subas-tas para la Rama Judicial que atienda la problemática ma-nifestada en los Informes I y II de la Oficina del Contralor mencionados anteriormente, así como cualquier otro asunto que asegure una mayor transparencia en los proce-*61dimientos y garantice el uso óptimo de los recursos públicos. Solo así puede ganarse la confianza que el pueblo ha depositado en la Rama Judicial.
En ese ánimo, deberá atenderse lo relacionado con la composición de la Junta de Subastas. Actualmente, esa junta cuenta con solo tres miembros, de los cuales dos fue-ron nombrados por la Directora Administrativa de los Tribunales. El nuevo reglamento deberá contemplar que se cambie la composición de la Junta de Subastas y sustituya al representante del Tribunal Supremo por un represen-tante del interés público que no mantenga un vínculo con la Rama Judicial.

Notifíquese inmediatamente a la Directora del Secreta-riado de la Conferencia Judicial. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Char-neco emitió un voto particular de conformidad. La Jueza Asociada Señora Fiol Matta emitió un voto particular disi-dente, al que se unieron la Juez Asociada Señora Rodrí-guez Rodríguez y la Jueza Asociada Oronoz Rodríguez. La Jueza Asociada Oronoz Rodríguez emitió las siguientes ex-presiones, las que suscribió la Juez Asociada Señora Rodrí-guez Rodríguez:
La Jueza Asociada Oronoz Rodríguez coincide en que pro-cede revisar el Reglamento de Subastas de Bienes y Servicios de la Rama Judicial para lograr una mayor efectividad en los procedimientos de adquisición de bienes y recursos, y así lo-grar un cabal cumplimiento de nuestras funciones como Rama Judicial.
No obstante, el Art. 1 de la Ley Núm. 345-2000 (Ley Núm. 345), 4 LPRA sec. 24j n., precisa en la Jueza Presidenta la facultad para ordenar la revisión del Reglamento de Subastas de Bienes y Servicios de la Rama Judicial. En vista de lo anterior, disiento del curso de acción avalado por una mayoría de este Tribunal. La determinación tomada en hoy obvia el texto claro de la Ley Núm. 345 e intenta declarar inconstitucional su Artículo 1 mediante una resolución y en manifiesto desdén de los más elementales principios de justicia que vinculan el *62ejercicio de nuestro poder de revisión judicial al contexto ad-versativo de un caso o controversia.
Por último, me parece irónico que la Resolución señale que debe asegurarse “una mayor transparencia en los procedi-mientos”, pues “[so]lo así puede ganarse la confianza que el pueblo ha depositado en la Rama Judicial”. Resolución, pág. 6. Ello pues, una vez más, en lo que aparenta ser un patrón de algunos miembros de esta Curia, la Resolución que hoy se aprueba se certificó en menos de 24 horas laborables desde que se circuló por primera vez. Si bien los asuntos que propen-dan a una mejor administración de la Rama Judicial deben atenderse con premura y diligencia, no existe urgencia o jus-tificación que amerite certificar este asunto en tan corto período. Después de todo, los informes a los que hace referen-cia la Resolución tienen más de dos años y el borrador de un nuevo reglamento, según se instruyó en la propia Resolución, demorará al menos seis meses.
La forma apresurada en que se ha procedido, en esta y otras ocasiones, no comulga con la manera en que debe funcionar un tribunal colegiado. Si el interés de trabajar para que el País tenga confianza en la Rama Judicial es genuino, debemos co-menzar por comportarnos a la altura de lo que predicamos.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —

(1) “La situación comentada ocasionó que a la fecha de nuestro examen, 31 de octubre de 2009, la OAT incurriera en un gasto de $33,552,451 en exceso de renta razonable por los edificios de la OAT y del TA, y de prevalecer la situación, al cabo de los primeros 10 años se pagarían $30,810,358 adicionales, para un total de $64,362,809. En el segundo término de 10 años la OAT desembolsaría en exceso $74,027,649 y en el tercero $79,941,669. Esto representaría un total de $218,332,127 aproximadamente, pagados en exceso del canon de una renta razonable durante el término de 30 años del contrato”. (Escolio omitido). Informe de Auditoría DA-12-52 de 19 de marzo de 2012, Unidad 2300, Auditoría 12837, pág. 28.


(2) La tardanza en la entrega del edificio luego de construido fue de 45 días. Ante ello, correspondía imponer a la corporación una multa ascendente a $45,000, lo cual la Oficina de Administración de los Tribunales (OAT) no hizo. íd., pág. 31.


(3) La firma de ingenieros que representó a la OAT como Oficina de Inspección la presidió el esposo de la sobrina de un funcionario de la Rama Judicial. íd., pág. 32.


(4) Los precontratos no se registraron en el Registro de Contratos de la OAT y tampoco se remitieron a la Oficina del Contralor. Además, las enmiendas A y B al contrato tampoco se remitieron a esa oficina dentro del término establecido. íd., pág. 36.


(5) La entonces Directora Administrativa de los Tribunales formalizó dos con-tratos (en 2003 y 2004) con una corporación, a pesar de que una Jueza Superior asignada a la Salas de Relaciones de Familia y de Asuntos de Menores de Bayamón (SRFM) “participó en la toma de decisiones que culminó en el otorgamiento de los referidos contratos, a la vez que era representante, codueña de la propiedad y her-mana del Presidente de la Corporación A. Para subsanar esta situación, la Directora Administrativa aceptó un fideicomiso que representaría los intereses de la Jueza Superior”. Informe de Auditoría DA-12-53 de 19 de marzo de 2012, Unidad 2300, Auditoría 13029, págs. 17-18. Ese fideicomiso falló en proteger los intereses de la Rama Judicial, según surge del propio informe. Id., pág. 26.


(6) Para octubre de 2009, cuando se realizó el estudio, la OAT había incurrido en un gasto de $6,343,210 en exceso de la renta razonable por el edificio de estaciona-mientos de las SRFM. Eso se traduciría a un total de $68,099,875 aproximadamente, pagados en exceso de una renta razonable durante el término de 30 años del contrato. íd., pág. 32.


(7) El Contrato de Arrendamiento no se elevó a_ escritura pública para ser ins-crito en el Registro de la Propiedad de Puerto Rico. íd., pág.33.